DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 07/05/2022 has been reviewed and considered with the following results: 
As to the objection to the specification, Applicant’s amendment has overcome the objection, as such; the objection has been withdrawn. 
As to the objection to the drawings, Applicant’s remark has been found persuasive, as such; the objection has been withdrawn. 
As to the rejection to the Claims, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, and 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, Applicant’s argument and clarification have been found persuasive, as such; the rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a switched-capacitor power converter, as recited in the base Claim 1, including a very specific structure such as a plurality of series-connected switches connected between the first input terminal and the first output terminal; a plurality of charge pump capacitors, each connected between corresponding adjacent pairs of the plurality of series-connected switches; and a controller coupled to the plurality of series-connected switches; wherein the controller is configured to reduce the rate of charge transfer between the plurality of charge pump capacitors by controlling the ON resistance Ron of the series-connected switches during a pre-switching period of a startup state of the switched-capacitor power converter.
The prior art of record, taken alone or in combination, fails to disclose or render obvious a switched-capacitor power converter, as recited in the base Claim 11, including a very specific structure such as a charge pump coupled between the first and second input terminals and the first and second output terminals, the charge pump including a plurality of charge pump capacitors; a controller coupled to the disconnect switch; wherein the controller is configured to open the disconnect switch in a startup mode of operation, thereby disconnecting the first voltage source from the charge pump and enabling operation of the charge pump in a step-up mode of voltage conversion until the plurality of charge pump capacitors are charged to at least a desired voltage, and thereafter to close the disconnect switch, thereby connecting the first voltage source to the charge pump and enabling operation of the charge pump in a step-down mode of voltage conversion.
The prior art of record, taken alone or in combination, fails to disclose or render obvious a switched-capacitor power converter, as recited in the base Claim 16, including a very specific structure such as a charge pump coupled between the first and second input terminals and the first and second output terminals, the charge pump including a plurality of charge pump capacitors; a controller coupled to the disconnect switch; wherein the controller is configured to open the disconnect switch in a startup mode of operation, thereby disconnecting the second voltage source from the charge pump until the plurality of charge pump capacitors are charged from the first voltage source to at least a desired voltage level, and thereafter to close the disconnect switch, thereby connecting the second voltage source to the charge pump and enabling operation of the charge pump.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 27, 2022